Exhibit 10.0(b)
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement”), made as of the 1st day of
February, 2008 (the “Effective Date”), is between KRATON Polymers LLC, a
Delaware limited liability company having its principal offices at 700 Milam
Street, 13th Floor, North Tower, Houston, TX 77002 (“Company”), and George B.
Gregory, an individual resident of the State of Texas, residing at 238 N.
Tranquil Path Drive, The Woodlands, TX 77380 (“Consultant”).
WITNESSETH:
     Whereas, Consultant was, until January 14, 2008, the Chief Executive
Officer of the Company; and
     Whereas, Company desires to retain Consultant to advise and perform such
reasonable services as the Company may from time to time request in connection
with the transition to a successor Chief Executive Officer, on the terms, and
subject to the conditions, set forth herein.
     Now, therefore, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1. CONSULTANT WORK
     Consultant shall perform such services as the board of directors of the
Company or the successor Chief Executive Officer of the Company shall request
from time to time during the Term as defined below. The services described
herein are collectively referred to as the “Work.”
2. TERM
     This Agreement is effective for a term commencing as of the date hereof and
extending until June 30, 2008 (the “Term”).
3. PERFORMANCE OF WORK
     (a) Consultant will perform the Work in a diligent and workmanlike manner
consistent with the best professional standards and practices. Consultant will
also perform the Work in accordance with all applicable and existing laws,
regulations and ordinances, and Company standards and specifications as are made
known to Consultant by Company.
     (c) In performing the Work, Consultant will be available at such times, and
at such locations, as are agreed upon between Company and Consultant.
4. PAYMENT FOR WORK: EXPENSES
     (a) Company will pay Consultant, for performance of the Work, the sum of
$93,750 (the “Fee”), payable as follows: $20,833.33 on each of February 15,
March 17, and April 15, and $10,416.67 on each of May 15, June 16 and June 30.
All reasonable travel expenses, other than local travel expenses, related to the
consultation and any other expenses reasonably incurred by the Consultant in the
course of said consultation shall be reimbursed by

 



--------------------------------------------------------------------------------



 



Company provided that any such expenses are incurred with the prior knowledge
and approval of Company. Such reimbursement for expenses shall be paid upon
submission of appropriate invoices/receipts to Company. No payroll or employment
taxes of any kind (including, but not limited to, FICA, FUTA, federal or state
personal income taxes, state disability insurance taxes, and state unemployment
taxes) shall be withheld or paid with respect to any payments to Consultant.
Company and Consultant agree that Consultant is fully and solely responsible for
filing appropriate tax returns, social security contributions and any other
relevant payments to government authorities. Consultant acknowledges and agrees
that the Fee set forth herein is the only compensation for services performed in
connection with the Work, and that he is not entitled to any commissions or
compensation other than the Fee, except as provided in Section 4(b) below.
     (b) In the event that the Company enters into a definitive agreement
(subject to customary closing conditions) on or before April 30, 2008 to engage
in Project Triumph on terms and conditions substantially similar to the terms
and conditions negotiated in December 2007, as determined by the Company in good
faith, and the closing of such transaction occurs on or before December 31,
2008, Consultant shall receive, within 30 days following the consummation of
such transaction, and subject to execution of the Release, as such term is
defined in the separation agreement by and between the Consultant and the
Company and dated January 24, 2008 (the “Separation Agreement”), and such
Release becoming effective, following the end of the Term, a lump sum bonus
equal to $1,750,000.
     (c) The payments of this Section 4 above are full and complete compensation
for the Work provided by Consultant under this Agreement.
5. INDEPENDENT CONTRACTOR
     Consultant’s relationship with Company will be that of an independent
contractor. Nothing in this Agreement is to be construed as designating
Consultant as an employee, agent, joint venturer, or partner of Company.
Consultant shall not have the authority to bind or contract on behalf of Company
in the performance of the Work.
6. HOLD HARMLESS
     Consultant acknowledges that he shall be solely responsible for personal
injury and/or property damage incurred by him while performing the Work, except
to the extent such injury and/or property damage is the result of negligence on
the part of the Company or its employees. Consultant will hold Company harmless
from and against any personal injury or property damages that occurs while
traveling on behalf of Company or while present at any facilities owned by
Company, except to the extent such injury and/or property damage is the result
of negligence on the part of the Company or its employees.
7. ASSIGNMENT.
     Neither this Agreement (including all rights, duties and obligations
hereunder) nor any claim against Company or Consultant arising directly or
indirectly out of or in connection with this Agreement shall be assignable by
Company or Consultant or by operation of law, without the prior written consent
of the other party. However, notwithstanding the above, Company shall have the
right to assign this Agreement to an affiliate of Company, or to a purchaser or
other successor to a significant portion of Company’s assets involved in the
subject matter hereof, without the consent of Consultant.
8. MISCELLANEOUS
     (a) Each of the provisions contained in this Agreement shall be severable,
and the unenforceability of one shall not affect the enforceability of any
others or of the remainder of this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) This Agreement may not be amended, supplemented or otherwise modified
except by an instrument in writing signed by all the parties hereto. This
Agreement and the Separation Agreement together contain the entire agreement of
the parties hereto with respect to the transactions covered hereby, superseding
all negotiations, prior discussions and preliminary agreements made prior to the
date hereof.
     (c) This Agreement is solely for the benefit of the parties hereto and
their respective affiliates, if any, and no provision of this Agreement shall be
deemed to confer upon third parties any remedy, claim, liability, reimbursement,
claim of action or other right in excess of those existing without reference to
this Agreement.
     (d) The failure of any party to enforce any condition or part of this
Agreement at any time shall not be construed as a waiver of that condition or
part, nor shall it forfeit any rights to future enforcement thereof
     (e) This Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware without regard to the conflicts of
laws provisions thereof
     (f) More than one counterpart of this Agreement may be executed by the
parties hereto, and each fully executed counterpart shall be deemed an original.
     (g) All communications, notices and consents provided for herein shall be
in writing and be given in person or by means of telex, facsimile or other means
of wire transmission (with request for assurance of receipt in a manner typical
with respect to communications of that type) or by mail, and shall become
effective (x) on delivery if given in person, (y) on the date of transmission if
sent by telex, facsimile or other means of wire transmission, or (z) four
business days after being deposited in the United States mails, with proper
postage and documentation, for first-class registered or certified mail,
prepaid.
Notices shall be addressed as follows: If to Consultant,
to:
George Gregory
238 N. Tranquil Path Drive The Woodlands,
TX 77380

 



--------------------------------------------------------------------------------



 



If to Company, to:
KRATON Polymers LLC
c/o Texas Pacific Group
301 Commerce Street, Suite 3300
Fort Worth, TX 76102
Attention: General Counsel
provided, however, that if any party shall have designated a different address
by notice to the other, then to the last address so designated.
     (h) The language in all parts of this Agreement shall be construed, in all
cases, according to its fair meaning. The parties acknowledge that each party
and its counsel have reviewed and revised this Agreement and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement
     (i) Consultant acknowledges that Company has not made any verbal
representations contrary to what is set forth in this Agreement and the
Separation Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company and Consultant have executed this Agreement in
duplicate originals on the dates written below.

          KRATON POLYMERS LLC
      By:   /s/ Richard A. Ott        Name:   Richard A. Ott        Title:    VP
- HR        Date: 2/1/08              /s/ George B. Gregory       George B.
Gregory       

 